WRIGHT, Presiding Judge.
On February 14, 1986, the Supreme Court of Alabama, 490 So.2d 1238, entered *1242judgment on certiorari affirming in part and reversing in part the judgment of the Court of Civil Appeals entered on February 13, 1985. Said judgment of the Supreme Court remanded the cause to this court for further proceedings.
Therefore, in compliance with that re-mandment, it is the judgment of this court that the case is remanded to the Circuit Court of Mobile County for further proceedings not contrary to the prior judgment of the Court of Civil Appeals insofar as affirmed by the judgment of the supreme court. That portion of the judgment of this court reversed by the supreme court is set aside and the judgment of the circuit court as to that issue is affirmed.
AFFIRMED IN PART; REVERSED IN PART AND REMANDED.
BRADLEY and HOLMES, JJ., concur.